IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                       )
                                         )
      v.                                 )
                                         )        I.D. No. 1812004090
                                         )
EDWARD MUJICA,                           )
                                         )
              Defendant.                 )

                              Submitted: April 6, 2021
                               Decided: May 3, 2021
                             Reissued: October 1, 2021

               Upon Defendant’s Motion for Postconviction Relief
                                 DENIED

     Upon Defendant’s Request for Appointment of Postconviction Counsel
                                 DENIED

                                       ORDER

      Upon consideration of the motion for appointment of postconviction relief

counsel filed by Defendant Edward Mujica (“Defendant”); Rule 61 of the Superior

Court Rules of Criminal Procedure (“Rule 61”); the facts, arguments and legal

authorities set forth in Defendant’s motion; statutory and decisional law; and the

entire record in this case, the Court finds as follows:

      1.     This case involves domestic violence. Defendant was arrested on

January 23, 2019 and charged with Stalking, Wearing a Disguise During the

Commission of a Felony and Non-Compliance with Conditions of Release,

specifically, a No-Contact Order.
         2.    Defendant was committed to the custody of the Department of

Correction in default of bail and was appointed counsel (“Defense Counsel”).

         3.    On October 17, 2019, Defendant pled guilty to Felony Stalking. In

connection with the Plea Agreement, the State dismissed the charges of Wearing a

Disguise During the Commission of a Felony and Non-Compliance with Conditions

of Release, specifically, a No-Contact Order.

         4.    Pursuant to Superior Court Criminal Procedural Rule 11(c)(1), the

Court addressed Defendant personally in open court1 and determined that Defendant


1
    The Court addressed Defense Counsel as well as Defendant in open court.
        The Court: All right. [Defense Counsel] your presentation regarding
               your client’s waiver of his constitutional trial rights and any
               collateral consequences as well as the statutory consequences he
               will face.
        [Defense Counsel]: Yes, Your Honor, we have discussed the factual
               allegations. We have discussed the trial rights that he waives.
               He understands very well that this could have an effect on his
               immigration status and talked about this for months. I believe he
               is doing this knowingly, intelligently and voluntarily.
        The Court: Mr. Mujica, you are before the Court on a felony
               allegation of stalking, and a felony allegation of wearing a
               disguise during the commission of a felony, and a misdemeanor
               of noncompliance with conditions of release. You are entitled to
               have a trial. At a trial, the jury would be told that you are
               presumed innocent. You could only be convicted if the jury
               unanimously agreed that you were guilty beyond a reasonable
               doubt. You would have the opportunity to challenge the State’s
               evidence and to confront the witnesses who testified against you.
               [Defense Counsel] would represent you at trial. The trial was
               scheduled to begin today and the witnesses are present in the
               courtroom. At a trial, it’s possible that you would be found not
               guilty. It’s also possible that you would be found guilty of both
                                           2
understood the nature of the charges to which the plea was offered and the maximum

possible penalty provided by law. Accordingly, Defendant acknowledged in open

court that the range of possible penalties included the sentence that was imposed by

the Court in this case.2 In addition, the Court addressed with Defendant the fact that

the federal government had lodged a detainer for Defendant’s deportation.3

      5.     The Court exercised its broad discretion to impose a prison sentence in

excess of the State’s recommendation, but within the range of penalties set by statute.



               felony offenses as well as the misdemeanor offense. [Defense
               Counsel] has negotiated a plea whereby if you plead guilty to
               stalking Count 1, the lead charge, the State will dismiss the other
               two charges you face. Do you understand your constitutional trial
               rights?
       The Defendant: I do understand them.
       The Court: Do you understand the risks and benefits of going to trial?
       The Defendant: I do understand them.
       The Court: Do you understand the risks and benefits of pleading
               guilty?
       The Defendant: I do understand them.
       The Court: Specifically for the crime of staking, you can be
               incarcerated up to three years; is that your understanding?
       The Defendant: Yes.
State v. Mujica, No. 1812004090, at 7–9 (Del. Super. Oct. 17, 2009)
(TRANSCRIPT).
2
  See id. at 9.
3
  The Court specifically addressed Defendant’s potential deportation consequences
in open court.
       The Court: Mr. Mujica, it is also possible that the conviction for this
               offense will have other consequences with respect to your status
               of being able to live in this country. Do you understand that?
       The Defendant: Yes, I do understand.
Id.
                                          3
Additionally, the Court found that public safety would be enhanced by an extended

period of probation pursuant to 11 Del. C. § 4333(d)(2).

      6.     Defendant was sentenced by Order dated October 17, 2019, effective

January 23, 2019 for Felony Stalking (3 years at Level V/DOC Discretion,

suspended after 2 years, 6 months, for 6 months at Supervision Level III/GPS).

      7.    Defendant did not appeal the conviction or his sentence to the Delaware

Supreme Court.

      8.    Defendant filed a motion for postconviction relief (“Defendant’s Rule

61 Motion”) as a self-represented litigant as well as a request for appointment of

counsel on October 19, 2020. On November 10, 2020, Defendant requested the

opportunity to amend or supplement his motion. Defendant’s request was granted

on December 2, 2020, and the Court provided Defendant with an additional 15 days

to supplement his motion. As of February 26, 2021, the Court had not received any

additional submissions. The Court was concerned that the delayed submission was

related to interruptions created by the COVID-19 pandemic, therefore, the Court

conducted a conference with Defendant on March 11, 2021 via Zoom to discuss the

status of Defendant’s postconviction motion and whether he still intended to

supplement his submission. Defendant requested additional time, which was granted

by the Court. Defendant’s supplemental briefing was received by chambers on April

6, 2021.


                                         4
        9.    The Court was notified by DOC that Defendant was deported in or

about April 2021.

        10.   Defendant challenges his October 17, 2019 Guilty Plea on the grounds

that he was denied the right to effective assistance of counsel in connection with his

plea.

        11.   Postconviction relief is a “collateral remedy which provides an avenue

for upsetting judgments that have otherwise become final.”4 Before addressing the

merits of Defendant’s Rule 61 Motion, the Court must consider procedural

requirements for relief set forth in Rule 61(i).5 If a procedural bar exists, the Court

will not consider the merits of the postconviction claim.6

        12.   Rule 61(i)(1) bars a motion for postconviction relief if the motion is

filed more than one year from the final judgment of conviction;7 this bar is

inapplicable as Defendant’s Rule 61 Motion was timely.8            Rule 61(i)(2) bars


4
  Flamer v. State, 585 A.2d 736, 745 (Del. 1990).
5
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
6
  Id.
7
  Super. Ct. Crim. R. 61(i)(1) (“A motion for postconviction relief may not be filed
more than one year after the judgment of conviction is final or, if it asserts a
retroactively applicable right that is newly recognized after the judgment of
conviction is final, more than one year after the right is first recognized by the
Supreme Court of Delaware or by the United States Supreme Court.”). As
Defendant’s Rule 61 Motion does not assert a retroactively applicable right, this
timing limitation is inapplicable.
8
  See Super. Ct. Crim. R. 61(m)(1). A judgment of conviction is final for the purpose
of Rule 61 thirty days after the Superior Court imposes a sentence if the defendant
does not file a direct appeal. The Superior Court imposed Defendant’s sentence on
                                          5
successive motions for postconviction relief;9 this bar is inapplicable as this is

Defendant’s first postconviction motion.         Rule 61(i)(3) bars relief if the

postconviction motion includes claims that were not asserted in prior proceedings

leading to the final judgment, unless the movant shows cause for relief from the

procedural bars and prejudice from a violation of the movant’s rights. 10 Moreover,

Rule 61(i)(4) bars relief if the postconviction motion includes grounds for relief

formerly adjudicated in any proceeding leading to the judgment of conviction, in an

appeal, or in a postconviction proceeding.11 Rule 61(i)(3) and (i)(4) do not apply to

Defendant’s Rule 61 Motion because ineffective assistance of counsel claims

generally cannot be raised on direct appeal.12 Accordingly, the Court will address

Defendant’s Rule 61 Motion on the merits.




October 17, 2019. Defendant did not file a direct appeal. Instead, Defendant filed
an interlocutory appeal on September 10, 2020 from a Superior Court order granting
his motion for transcripts at State expense, but otherwise denying his motion for
discovery. The Delaware Supreme Court dismissed the interlocutory appeal. See
Mujica v. State, 2020 WL 5870109, at *1 (Del. Oct. 1, 2020) (TABLE).
Nevertheless, Defendant’s conviction became final on November 18, 2019.
Defendant’s Rule 61 Motion was received by the Prothonotary on October 19, 2020.
Therefore, Defendant’s Rule 61 Motion is timely.
9
  Super. Ct. Crim. R. 61(i)(2).
10
   Super. Ct. Crim. R. 61(i)(3).
11
   Super. Ct. Crim. R. 61(i)(4).
12
   See Wright v. State, 2019 WL 2417520, at *3 (Del. June 6, 2019) (TABLE) (“In
general, the Court does not consider on direct appeal claims of ineffective assistance
of counsel.”).
                                          6
      13.    The standard used to evaluate claims of ineffective counsel is the two-

prong test articulated by the United States Supreme Court in Strickland v.

Washington,13 as adopted in Delaware.14 Under Strickland, Defendant must show

that (1) counsel’s representation fell below an objective standard of reasonableness;

and (2) there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.15 Failure to prove either

prong will render the claim insufficient.16       The Court shall dismiss entirely

conclusory allegations of ineffective assistance.17       The movant must provide

concrete allegations of prejudice, including specifying the nature of the prejudice

and the adverse effects actually suffered.18

      14.    With respect to the first prong–the performance prong–the movant must

overcome the strong presumption that counsel’s conduct was professionally

reasonable.19 To satisfy the performance prong, Defendant must assert specific

allegations establishing that Defense Counsel acted unreasonably as viewed against

“prevailing professional norms.”20 With respect to the second prong–the prejudice


13
   466 U.S. 668 (1984).
14
   Albury v. State, 551 A.2d 53 (Del. 1988).
15
   Strickland, 466 U.S. at 687.
16
   Id. at 688; Dawson v. State, 673 A.2d 1186, 1196 (Del. 1996).
17
   Younger, 580 A.2d at 555; Jordan v. State, 1994 WL 466142, at *1 (Del. Aug. 25,
1994).
18
   Strickland, 466 U.S. at 692; Dawson, 673 A.2d at 1196.
19
   Strickland, 466 U.S. at 687–88.
20
   Id. at 688; Wright v. State, 671 A.2d 1353, 1356 (Del. 1996) (“Mere allegations
                                           7
prong–Defendant must show that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.”21

      15.       Defendant contends that Defense Counsel was ineffective and denied

Defendant his Sixth Amendment right to counsel. Specifically, Defendant asserts

that Defense Counsel was ineffective for creating an atmosphere of coercion to

accept the Plea Agreement; by failing to fully investigate Defendant’s claims; by

suggesting that “99% [of the time] the Judge give[s] you time served;”22 and by

failing to communicate with Defendant’s family.

      16.       In this case, Defendant plead guilty in open court. A defendant’s

statements to the Court during a plea colloquy are presumed to be truthful,23 and

pose a “formidable barrier in any subsequent collateral proceedings.”24 It is well-

settled that in the absence of clear and convincing evidence to the contrary, a

defendant is bound by the statements made during the plea colloquy and by his

representations on the Truth-in-Sentencing Guilty Plea Form.25 A knowing and


of ineffectiveness will not suffice.”).
21
   Ploof v. State, 75 A.3d 811, 821 (Del. 2013) (quoting Strickland, 466 U.S. at 694).
22
   Def.’s Mot. for Postconviction Relief ¶ 51.
23
    Somerville v. State, 703 A.2d 629, 632 (Del. 1997) (citing Bramlett v. A.L.
Lockhart, 876 F.2d 644, 648 (8th Cir. 1989)).
24
   Id. (quoting Voytik v. United States, 778 F.2d 1306, 1308 (8th Cir. 1985)).
25
   Colburn v. State, 2016 WL 5845778, at *2 (Del. Oct. 5, 2016) (TABLE) (citing
Somerville, 703 A.2d at 632); Harmon v. State, 2016 WL 4710006, at *3 (Del. Sept.
8, 2016) (TABLE); Grayson v. State, 2016 WL 2935027, at *3 (Del. May 16, 2016)
                                          8
voluntary guilty plea waives any objection to alleged errors and defects that occur

before entry of the plea,26 even those of a constitutional dimension.27

      17.    As mentioned, the sentence in this case was imposed pursuant to a Plea

Agreement between the State and Defendant. Defendant signed the Plea Agreement.

Pursuant to Rule 11(c)(1) of the Superior Court Criminal Rules, and the Court

addressed Defendant personally in open court prior to Defendant’s sentencing. The

Court determined that Defendant understood the nature of the charges to which the

plea was offered, including the mandatory minimum and maximum penalties

provided by law. Defendant confirmed that his plea was voluntary, and not the result

of force, threats, or promises apart from the plea agreement.28 Therefore, the

Defendant is bound by his statements made during his plea colloquy.

      18.    Defendant also signed a Truth-in-Sentencing Guilty Plea Form.

Defendant’s Truth-in-Sentencing Guilty Plea Form asks, “Has your lawyer, the



(TABLE); Whittle v. State, 2016 WL 2585904, at *3 (Del. Apr. 28, 2016) (TABLE).
26
   Muldrow v. State, 2016 WL 4446610, at *2 (Del. Aug. 23, 2016) (TABLE); Hobbs
v. State, 2016 WL 3751838, at *2 (Del. July 5, 2016) (TABLE); Foote v. State, 2012
WL 562791, at *1 (Del. Feb. 21, 2012) (TABLE); Miller v. State, 840 A.2d 1229,
1232 (Del. 2003); Downer v. State, 543 A.2d 309, 312 (Del. 1988).
27
   Scarborough v. State, 2015 WL 4606519, at *3 (Del. July 30, 2015) (TABLE);
Fonville v. State, 2015 WL 5968251, at *2 (Del. Oct. 13, 2015) (TABLE); Wilson v.
State, 2010 WL 572114, at *2 (Del. Feb. 18, 2010) (TABLE); Smith v. State, 2004
WL 120530, at *1 (Del. Jan. 15, 2004) (TABLE) (citing Tollett v. Henderson, 411
U.S. 258, 266–67 (1973)).
28
   See Truth-in-Sentencing Guilty Plea Form, State v. Mujica, No. 1812004090 (Del.
Super. Oct. 17, 2019).
                                          9
State, or anyone threatened or forced you to enter this plea?”29 Defendant checked

“No.” The form further asks, “Are you satisfied with your lawyer’s representation

of you, and that your lawyer has fully advised you of your rights?” to which the

Defendant checked “Yes.”30 In the absence of clear and convincing evidence to the

contrary, Defendant is bound by his representations in his Truth-in-Sentencing

Guilty Plea Form.

      19.    Moreover, Defense Counsel was not ineffective for failing to

communicate with Defendant’s family.            The Delaware Rules of Professional

Conduct state that “[a] lawyer shall provide competent representation to a client.”31

Furthermore, the scope of a lawyer’s representation includes consulting with his or

her client.32 Defense Counsel had no duty to consult with Defendant’s family

regarding Defendant’s decision to enter a plea.33            Further, consulting with




29
   Id.
30
   Id.
31
   Del. Lawyers’ R. Prof’l Conduct 1.1 (emphasis added).
32
   See Del. Lawyers’ R. Prof’l Conduct 1.2 (emphasis added) (“[A] lawyer shall
abide by a client’s decision concerning the objectives of representation and, . . . shall
consult with the client as to the means by which they are to be pursued.” (emphasis
added)).
33
    In support of Defendant’s contention that Defense Counsel should have
communicated with Defendant’s family, Defendant submitted exhibits consisting of
emails and text messages in Spanish allegedly sent by Defendant’s family to
Counsel. Because Defense Counsel’s duty is to Defendant, and not to Defendant’s
family, the Court declines to consider these exhibits.
                                           10
Defendant’s family may have been a violation of the Delaware Lawyers’ Rules of

Professional Conduct.34

      20.    Finally, as the sentencing judge who considered the entire record, the

Court is satisfied that Defendant’s decision to accept the plea negotiated by Defense

Counsel was a reasonable decision in consideration of the very serious charges that

were dismissed as a result of Defendant’s acceptance of responsibility for Stalking.

As noted, in connection with the Plea Agreement, the State dismissed the charges of

Wearing a Disguise During the Commission of a Felony and Non-Compliance with

Conditions of Release, specifically, a No-Contact Order. If Defendant had gone to

trial and was convicted of all charges, the maximum statutory penalty would have

been nine years.

      21.    Defendant’s claims of ineffective assistance of counsel are conclusory

and lack any factual support or citation to the record.       Based on the record,

Defendant’s Rule 61 Motion fails to overcome Defendant’s representations to the

Court during his guilty plea colloquy35 and on the Truth-in-Sentencing Guilty Plea


34
  See Del. Lawyers’ R. Prof’l Conduct 1.6 (client confidentiality).
35
  Defendant argues in his motion that he did not understand the statements made
during the plea colloquy; however, Defendant is well-educated.
      The Court: How far did you go in school?
      The Defendant: I have a degree in business administration. I also have
             media technology degree in industrial relations and career of–to
             become a lawyer. I completed three of five years.
      The Court: So you are well-educated?
      The Defendant: Fortunately, yes.
                                         11
Form.     Further, Defendant’s Rule 61 Motion fails to demonstrate ineffective

assistance of counsel under the Strickland standard. The Court finds that Defense

Counsel met the objective standard of reasonableness for representation of

Defendant. The plea deal offered to Defendant was fair and reasonable based on the

facts and the charges that arose from the allegations of repeated domestic violence.36

        22.   With respect to Defendant’s motion for postconviction counsel, the

Court has discretion37 to appoint counsel for a first timely postconviction motion in

a guilty plea case under Rule 61(e)(3) only if:

        (i) the conviction has been affirmed by final order upon direct appellate
        review or direct appellate review is unavailable;
        (ii) the motion sets forth a substantial claim that the movant received
        ineffective assistance of counsel in relation to the plea of guilty or nolo
        contendere;
        (iii) granting the motion would result in vacatur of the judgment of
        conviction for which the movant is in custody; and
        (iv) special circumstances warrant the appointment of counsel.38

        23.   Defendant is not entitled to appointment of postconviction counsel in

this case. The Court has the discretion to appoint counsel if the postconviction

motion sets forth a substantial claim of ineffective assistance of counsel, among

other things. Defense Counsel represented Defendant when he pled guilty. The


State v. Mujica, No. 1812004090, at 4–5 (Sept. 30, 2019) (TRANSCRIPT).
36
   At the plea and sentencing hearing, Defendant was served by New Castle County
Police with a Lifetime Protection from Abuse Order related to the victim in this
case.
37
   See Super. Ct. Crim. R. 61(e)(3) (“The judge may appoint counsel . . . .”).
38
   Super. Ct. Crim. R. 61(e)(3) (emphasis added).
                                            12
Court accepted Defendant’s guilty plea as knowing, intelligent, and voluntary. As

explained above, the record demonstrates that both Defense Counsel and the Court

explained the consequences associated with pleading guilty. Moreover, the record

shows that Defendant’s counsel explained, and Defendant understood, the risks

associated with proceeding to trial and the length of jail time Defendant could serve

if convicted by a jury. Accordingly, the requirements of Rule 61(e)(3) are not

satisfied.

       24.   The Court shall not appoint counsel. Defendant is not entitled to

postconviction relief.

       NOW, THEREFORE, this 3rd day of May 2021, Defendant’s Motion for

Postconviction Relief is hereby DENIED, and Defendant’s request for

appointment of postconviction counsel is hereby DENIED.

       IT IS SO ORDERED.



                                       /s/ William C. Carpenter, Jr.
                                       Judge William C. Carpenter, Jr.*


*This decision was issued by Judge Andrea Rocanelli on May 3, 2021. As Judge
Rocanelli has retired and is no longer a judge of this Court, the Order has been
reissued by Judge William C. Carpenter, Jr. consistent with the September 20, 2021
remand order from the Delaware Supreme Court.




                                         13